United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3048
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Rodney Franklin Pittman

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                             Submitted: June 14, 2019
                               Filed: July 31, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Rodney Pittman pleaded guilty to three controlled substance offenses: one
count of conspiracy to distribute a mixture and substance containing a detectable
amount of controlled substances, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C),
and 846; and two counts of distribution of a mixture and substance containing a
detectable amount of cocaine base, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(C). At sentencing, and over Pittman’s objection, the district court1 found that
Pittman’s two prior felony convictions for Minnesota simple robbery under Minn.
Stat. § 609.24 qualified as crimes of violence under United States Sentencing
Guidelines § 4B1.2(a)(1) (2016) and applied the career offender enhancement
pursuant to § 4B1.1. The district court varied below the resultant recommended
Guidelines range of 151 to 188 months of imprisonment and sentenced Pittman to 90
months. Pittman now appeals the district court’s career offender designation, which
we review de novo. See United States v. Williams, 926 F.3d 966, 969 (8th Cir.
2019).

       Pittman argues that after Stokeling v. United States, 139 S. Ct. 544 (2019), his
convictions for Minnesota simple robbery do not qualify as crimes of violence under
the “force clause” of the Guidelines. See USSG § 4B1.2(a)(1) (defining a crime of
violence as “any offense under federal or state law, punishable by imprisonment for
a term exceeding one year, that . . . has as an element the use, attempted use, or
threatened use of physical force against the person of another”). That is so, according
to Pittman, because the Minnesota simple robbery statute does not require force to be
used in the “taking” of property. In our recent decision in Taylor v. United States,
926 F.3d 939 (8th Cir. 2019), however, we rejected that very argument. Id. at 941–42
(construing the identically-worded force clause of the Armed Career Criminal Act).
Several other subsequent decisions by our court reaffirmed that, even after Stokeling,
a conviction for Minnesota simple robbery categorically qualifies as a crime of
violence under the force clause of the Guidelines. See, e.g., Williams, 926 F.3d at
969; United States v. Robinson, 925 F.3d 997, 999 (8th Cir. 2019). The district court
thus properly applied the career offender enhancement, and we affirm Pittman’s
sentence.
                        ______________________________


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                         -2-